DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
The rejection on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. US 10,808,156 (the parent patent) is maintained.
Double Patenting
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. US 10,808,156 (the parent patent). 
With respect to claims 1-29, although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent reads as follows:
	
    PNG
    media_image1.png
    72
    406
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    472
    405
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    111
    406
    media_image3.png
    Greyscale

The patent claims read upon the present claims.  Patent claim 24 involves transitioning (separating) a single phase into two phases by cooling (heat exchanging).  Patent claim 26 provides that the phases are non-contiguous.  Claims 24 and 25 have the steps of cooling and heating, respectively.  Claim 21 has mixing in the presence of a membrane.  Claim 28 has the step of generating power.  Patent claims 1-20 also recite limitations reading on the present claims.
Based on the foregoing, the claims of the present application are rejected as nonstatutory double patenting.
Prior Art and Allowable Matter
	The Amendment, Remarks, and Terminal Disclaimer, all filed May 23, 2022 have been carefully considered but not found to be persuasive.  See the above Status of Prosecution.
	The Terminal Disclaimer does not overcome the nonstatutory double patenting rejection of record.  Please note the explanation issued May 24, 2022:


    PNG
    media_image4.png
    234
    676
    media_image4.png
    Greyscale

The N572 form was mentioned in the January 7, 2022 Notification.  It also should be noted that the new TD should list Solvcor Technologies, LLC, as the applicant, owner, or assignee.
	A proper TD will overcome the nonstatutory double patenting rejections.  Again, to expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
	The prior art and record as a whole have been carefully considered.  None of the prior art references, alone or in combination, teaches or suggests a process for generating power by phase transitioning a single phase into two non-contiguous phases, with a thermocline water body, to generate power, along with all the other limitations presently claimed.  A proper TD will overcome the nonstatutory double patenting rejection and place this application in condition for allowance.
This indication of allowable matter is subject to further consideration and review.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761